Citation Nr: 1101271	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased initial evaluation for the residuals 
of rheumatic heart disease, including mitral valve stenosis, 
evaluated as 60 percent disabling prior to February 27, 2006, and 
as 30 percent disabling from February 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to October 
1963.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted the Veteran entitlement to service 
connection for the residuals of rheumatic fever, at the above 
noted levels.  The Veteran disagrees with the level of disability 
assigned.  A hearing before the undersigned Veterans Law Judge at 
the RO was held in April 2008.  This issue was remanded for 
further development in January 2009, and now returns again before 
the Board.

The Board points out that this issue has, at times, been 
classified as the propriety of the reduction of the Veteran's 
rate of service connection.  However, the Board finds that this 
is an incorrect characterization, because the issue at hand deals 
with the initial rating the Veteran was assigned, which happened 
to be staged.  A staged rating is not the same as a reduction.  
The Board therefore finds that the Veteran's claim is properly 
categorized as above.  The Board also points out that the issue 
was slightly mischaracterized in the previous remand, and has 
therefore been clarified.


FINDINGS OF FACT

While the Veteran currently has multiple significant heart 
conditions, the medical evidence of record indicates that the 
Veteran currently does not have any residual disability related 
to his service connected residuals of rheumatic heart disease.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 60 percent 
prior to February 27, 2006, and higher than 30 percent from 
February 27, 2006, for the Veteran's service connected residuals 
of rheumatic heart disease, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Veteran's claim for an increased evaluation for his service 
connected heart disability follows the initial grant of service 
connection for this disability.  Once a claim of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability or 
assigning an effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for initial higher ratings.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regardless, the Board points out that the VA has also done 
everything reasonably possible to assist the appellant with 
respect to his claims for benefits on appeal, such as obtaining 
VA records, and providing the Veteran with multiple VA 
examinations.  The Veteran was also sent letters dated April 
2004, August 2006, and October 2006, which informed him of the 
law relevant to his claim, including that pertaining to effective 
dates.  As such, the Board finds the Veteran was adequately 
informed of the law pertaining to his claims and no prejudice 
exists to the Veteran to proceed with this claim.

The Veteran contends that a higher rating is warranted for his 
service connected residuals of rheumatic heart disease.  
Specifically, the Veteran contends, as noted in his testimony 
before the Board in April 2008, that his current heart disability 
causes significant impact on his activities of daily living.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  Where service connection already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal arises from the initially assigned rating, as in the 
instant case, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran was initially granted a 60 
percent rating, which was staged effective February 27, 2006, to 
a 30 percent rating, under 38 C.F.R. § 4.104, Diagnostic Code 
7000.  Under Diagnostic Code 7000, a 30 percent disability rating 
is warranted if workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or X-ray.

A 60 percent disability rating is warranted if more than one 
episode of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.

A 100 percent disability rating is warranted during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection; thereafter, 
with valvular heart disease (documented by findings on physical 
examination and either echocardiogram, Doppler echocardiogram, 
or; cardiac catheterization) resulting in: chronic congestive 
heart failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent. 
Note (1) Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes it. 
Note (2) One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.

Taking into account all relevant evidence, the Board finds that 
an increased rating is not warranted for the Veteran's service 
connected residuals of his rheumatic heart disease.  In that 
regard, the Board finds that the medical evidence of record 
indicates that the Veteran does not currently have any residuals 
of his rheumatic heart disease, and that his current multiple 
heart disabilities are unrelated to his service connected 
residuals of rheumatic heart disease.

Reviewing the evidence of record, the evidence shows that the 
Veteran had, prior to enlistment into service, inactive rheumatic 
cardiovascular disease with a mitral systolic heart murmur, 
according to medical records from his childhood physician.  
However, the Veteran's entrance examination failed to detect a 
heart condition, and the Veteran's mitral valve stenosis was 
first detected in service.  In 1963, in service,  the Veteran was 
first found to have palpitations, chest pains and dyspnea, and 
was found on electrocardiogram to have left ventricular 
hypertrophy.  While the Veteran was found to have this condition 
upon entry into service, the RO resolved doubt in favor of the 
Veteran and granted service connected based on aggravation.  See 
38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).

However, the Veteran received two VA examinations during the 
course of this appeal.  In a March 2006 VA examination, the 
Veteran was found to have an ejection fraction of 45 to 50 
percent, with concentric left ventricular hypertrophy with 
possibly diastolic dysfunction, and trace aortic insufficiency 
with mild mitral regurgitation and mild tricuspid regurgitation.  
The examiner indicated that, in his opinion, the Veteran's 
current cardiac disease was not caused by, or a result of, his 
active duty.

The Veteran had a further comprehensive VA examination in 
February 2009.  At that time, the examiner took a detailed 
history from the Veteran, including the fact that the Veteran 
recalled having rheumatic fever during childhood, and having been 
hospitalized for that prior to service, although he was not found 
to have any evidence of that upon enlistment into service.  In 
reviewing the Veteran's claims file, this examiner noted that 
while a July 1963 examination in service diagnosed the Veteran 
with mitral stenosis secondary to rheumatic heart disease, 
another cardiac consultation dated August 1964 concluded that 
there was no rheumatic heart disease evidenced.   The examiner 
also noted that, after the Veteran's separation from service in 
1963, there was no evidence in the records dated any earlier than 
1989, 26 years after the Veteran's separation from service, 
showing treatment for any cardiac disability.  At that time, the 
Veteran was seen with complaints of chest pain, and found to have 
minor coronary artery disease, but no occlusions.  In September 
2000, the Veteran had a posterior myocardial infarction; he had a 
catheterization which showed coronary artery disease and he had 
stent placement.  Later in the same month, he had another 
catheterization and four more stents placed for coronary artery 
disease.  A further cardiac catheterization was done in October 
2000 for atypical chest pain, which showed that his stents were 
patent.  Another catheterization in February 2001 showed a 
significant coronary occlusion, and the Veteran then had a 
coronary artery bypass graft.  The examiner noted that he 
reviewed all these prior medical records, but could not locate 
any documented diagnosis of rheumatic heart disease or valvular 
heart disease, just coronary artery disease.  He also noted that 
one of the medical records reported a heavy family history of 
coronary artery disease and associated cardiovascular mortality.  
He as well noted that current treatment records also showed no 
active diagnosis of either rheumatic heart disease or valvular 
heart disease, or that the Veteran was receiving any current 
treatment for either of those conditions.  For these reasons, the 
examiner found that the Veteran's currently diagnosed heart 
disabilities of coronary artery disease with multiple prior 
stents, prior coronary artery bypass graft, and prior myocardial 
infarction, were not caused by, aggravated by, or a result of his 
active duty service, and were not caused by, aggravated by, or a 
result of his rheumatic heart disease.  The examiner further 
indicated that he found no persuasive, objective evidence, after 
examining the Veteran and reviewing the claims file, that the 
Veteran current had any clinically significant rheumatic heart 
disease or valvular heart disease.

The examiner clarified that the Veteran was diagnosed as a small 
child with rheumatic fever, apparently associated with some 
degree of cardiac involvement, and that this condition predated 
service.  And as noted above, a second consult report in service 
concluded there was no rheumatic heart disease evidenced.  He 
also pointed out that modern diagnostic testing did not show 
rheumatic heart disease, specifically objective evidence of 
mitral stenosis.  The examiner again concluded that the Veteran's 
current heart condition is unrelated to his service connected 
residuals of rheumatic valvular heart disease, and that his 
service connected condition caused no significant effects on his 
occupation or daily activities.  The examiner indicated that the 
Veteran's non service connected coronary artery disease did limit 
the Veteran's exertion and caused some exertional dyspnea.

Thus, reviewing the medical evidence of record, the Veteran does 
not appear to currently have any residuals related to his service 
connected residuals of rheumatic heart fever.  While he 
unquestionably does have a current significant heart disability, 
all of the medical evidence of record clearly indicates that the 
Veteran's current heart disabilities are unrelated to his service 
connected condition.  As the Veteran currently has no residuals 
related to his service connected residuals of rheumatic heart 
fever, he meets none of the criteria under 38 C.F.R. § 4.104, 
Diagnostic Code 7000 for higher evaluations, and therefore, the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the Veteran's service connected residuals of 
rheumatic heart disease on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2009).  There is absolutely no showing that 
this disorder has resulted in a marked interference with 
employment, and there is no indication that it has necessitated 
frequent periods of hospitalization.  While the Veteran's current 
heart disabilities have required frequent hospitalization, and 
definitely result in a marked interference with employment, as 
noted above, the Veteran's current heart disabilities are 
unrelated to his service connected residuals of rheumatic heart 
disease, which the evidence does not show currently results in 
any symptomatology.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an increased initial evaluation for the residuals 
of rheumatic heart disease, including mitral valve stenosis, 
evaluated as 60 percent disabling prior to February 27, 2006, and 
as 30 percent disabling from February 27, 2006, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


